Dismiss and Opinion Filed January 26, 2021




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00239-CV

                     ANGELOS KOLOBOTOS, A/K/A
                    ANGELOS KOLOMBOTOS, A/K/A
                     ANGELOS KOLOBOTAS, A/K/A
                     ANGELOS KOLMBOTOS, A/K/A
                      ANGELOS KOLOBETOS, AKA
                     ANGELOS KOLOBOPOS, D/B/A
                   STAMATINA HOLDINGS, LLC, D/B/A
                       SOLEGNA HOLDINGS LLC
                AND KOLOBOTOS PROPERTIES, LLC D/B/A
                  KOLOBOTOS PROPERTY LLC, D/B/A
                  KOLOBOTOS PPTIES LLC, Appellants
                                 V.
                       CITY OF DALLAS, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-16384

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                           Opinion by Justice Carlyle
      On December 16, 2020, after appellants failed to file their brief, we directed

appellants to file the brief within ten days and cautioned them that failure to comply

would result in dismissal of the appeal without further notice. See TEX. R. APP. P.
38.8(a)(1). To date, the brief has not been filed. Accordingly, we dismiss the appeal.

See id. 38.8(a)(1), 42.3(b),(c).



                                           /Cory L. Carlyle/
                                           CORY L. CARLYLE
                                           JUSTICE
200239F.P05




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

ANGELOS KOLOBOTOS, AKA                        On Appeal from the 44th Judicial
ANGELOS KOLOMBOTOS, AKA                       District Court, Dallas County, Texas
ANGELOS KOLOBOTAS, AKA                        Trial Court Cause No. DC-17-16384.
ANGELOS KOLMBOTOS, AKA,                       Opinion delivered by Justice Carlyle,
ANGELOS KOLOBETOS, AKA                        Justices Myers and Osborne
ANGELOS KOLOBOPOS, D/B/A                      participating.
STAMATINA HOLDINGS LLC,
D/B/A SOLEGNA HOLDINGS
LLC, AND KOLOBOTOS
PROPERTIES, LLC, D/B/A
KOLOBOTOS PROPERTY LLC,
D/B/A KOLOBOTOS PPTIES LLC,
Appellants

No. 05-20-00239-CV           V.

CITY OF DALLAS, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee City of Dallas recover its costs, if any, of this appeal
from appellants Angelos Kolobotos, AKA Angelos Kolombotos, AKA Angelos
Kolobotas, AKA Angelos Kolmbotos, AKA, Angelos Kolobetos, AKA Angelos
Kolobopos, D/B/A Stamatina Holdings LLC, D/B/A Solegna Holdings LLC, and
Kolobotos Properties, LLC, D/B/A Kolobotos Property LLC, D/B/A Kolobotos
Ppties LLC.


                                        –3–
Judgment entered this 26th day of January, 2021.




                                       –4–